DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on September 20, 2019.  These drawings are accepted.

Election/Restrictions
Applicant's election with traverse of Invention I, corresponding to claims 1 - 13, 17, and 18, drawn to a substrate, in the reply filed on August 16, 2021 is acknowledged.  The traversal is on the ground(s) that:

2) Filing fees paid for examination of all filed claims.
These are not found persuasive because:
1) The fields of search for method and device claims may overlap, but they are not coextensive. Also, search strategies for device and method claims are different. Thus, separate searches are required. The determinations of the patentability of method and device claims are different, that is process limitations and device limitations are given weight differently in determining the patentability of the claimed inventions.
2) Applicant has the option to request a rejoinder, which has been described on pg. 4 in the Restriction Requirement of mailing date June 29, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14 - 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 16, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 - 5, 12, 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMAZAKI et al. (USP App. Pub. No. US 2016/0118416 A1), hereinafter as Yamazaki.

Regarding claim 1, Yamazaki discloses a display substrate (100 in 20), comprising:
a base substrate (100) having a display region (21) and a peripheral region (22) adjacent to the display region, the peripheral region being provided therein with a gate driver-on-array circuit comprising a plurality of transistors (52; ¶ 282) and a plurality of capacitors (63; ¶ 297), wherein the peripheral region (as seen in fig. 8B, B-B') comprises a transistor region (wherever exists a transistor in 22 is part of a transistor region as seen in figs. 8A and 8B) and a capacitor region (wherever exists a capacitor in 22 is part of a capacitor region as seen in figs. 8A and 8B), all of the plurality of transistors are provided in the transistor region (all transistors are part of the transistor region as seen in figs. 8A and 8B), at least a part of the plurality of capacitors are provided in the capacitor region (at least a part of capacitors are part of the capacitor region as seen in figs. 8A and 8B), and the capacitor region is located on a side of the transistor region distal to the display region (as seen in figs. 8A and 8B, where 63 is on the right of 52, and 63 is not in 21); and
an encapsulation structure (23) for encapsulating the display region and the transistor region;
wherein the peripheral region further comprises a sealing region (as seen in fig. 8B, B-B') for arranging a sealing structure (370) therein, the capacitor region is located in the sealing region (as seen in fig. 8B, B-B'), and the sealing region is provided on a side of the encapsulation structure (region where 370 occupy in 22 is inside 23) distal to the display region (as seen in fig. 8B, B-B' and C-C').

Regarding claim 2, Yamazaki discloses the display substrate of claim 1, Yamazaki discloses wherein all of the capacitors are provided in the capacitor region (all capacitors are part of the capacitor region as seen in figs. 8A and 8B).

Regarding claim 3, Yamazaki discloses the display substrate of claim 1, Yamazaki discloses wherein the gate driver-on-array circuit further comprises a plurality of signal lines (¶¶ 288 - 291), and at least a part of the plurality of signal lines are arranged in the sealing region (figs. 8A, 8B, and 29A).

Regarding claim 4, Yamazaki discloses the display substrate of claim 3, Yamazaki discloses wherein the plurality of signal lines comprise at least one first signal line (¶¶ 288 - 291), the sealing region further comprises a first lead region (top electrode of 63 in electrical connection with a source/drain of 52, as seen in fig. 8B) located on a side of the capacitor region (located between 52 and 63 boxes) distal to the display region (as seen in figs. 8A and 8B), and the at least a part of the plurality of signal lines comprises the first signal line located in the first lead region (¶¶ 288 - 291).

Regarding claim 5, Yamazaki discloses the display substrate of claim 4, Yamazaki discloses wherein the plurality of signal lines further comprises at least one second signal line (¶¶ 288 - 291), the peripheral region further comprises a second lead region (another top electrode of 63 in electrical connection with a source/drain of 52, as seen in fig. 8B, in view of ¶¶ 288 - 291) located between the transistor region and the display region (located between 52 and 63 boxes, as seen in figs. 8A and 8B), and the at least one second signal line is located in the second lead region and is encapsulated by the encapsulation structure (as seen in figs. 8A and 8B).

Regarding claim 12, Yamazaki discloses the display substrate of claim 1, Yamazaki discloses wherein the encapsulation structure comprises an inorganic material (¶¶ 108 and 109).

Regarding claim 13, Yamazaki discloses the display substrate of claim 11, Yamazaki discloses wherein the sealing region is arranged to surround the display region and the transistor region (as seen in figs. 8A and 8B).

Regarding claim 17, Yamazaki discloses a display panel (20), comprising:
the display substrate of claim 1 (see claim 1 rejection above);
a cover plate (302) opposite to the display substrate; and
the sealing structure located in the sealing region (as seen in fig. 8B, B-B') and arranged to surround the display region of the display substrate (as seen in figs. 8A and 8B) to connect the peripheral region of the display substrate and a peripheral region of the cover plate (peripheral region of 302) together so as to seal an internal structure of the sealing region of the display substrate (as seen in figs. 8A and 8B).

Regarding claim 18, Yamazaki discloses display panel of claim 17, Yamazaki discloses wherein the sealing structure comprises sealant (¶¶ 200 - 204), and the encapsulation structure is arranged to be spaced apart from the cover plate (23 is spaced apart from 302 by layers 375, 303, and 376, as seen in fig. 8B).

Allowable Subject Matter
Claims 6 - 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818